 Case 1:14-cv-02887-JLK-MEH Document 262-1 Filed 04/29/20 USDC Colorado Page 1 of 2
                                  Menocal, et al. v. The Geo Group ,
                                       1:14-cv-02887-JLK

Index of Exhibits to Declaration of Michael J. Scimone in Support of Plaintiffs' Motion for Summary
                                   Judgment as to Defendant's Defense
Exhibit Restricted                                         Description
  A                  Excerpts from the October 9, 2019 deposition of Amber Martin.
  B        Yes       Excerpts from the 2011 Contract, GEO_MEN 00019613-817.
 B.1       Yes       2011 Contract amendment, GEO_MEN 00020406-18.
  C        Yes       Excerpts from the 2006 Contract, GEO-MEN 00059635-708.
  D        Yes       Excerpts from the 2003 Contract, GEO-MEN 00059744-803.
  E                  Declaration of Tae D. Johnson in State of Washington v. GEO Group, Inc., Case No.
                     17-cv-05806 (W.D. Wash), ECF No. 91.
  F                  Excerpts from the February 27, 2020 30(b)(6) deposition of Daniel Ragsdale.
  G        Yes       Document entitled Detainee Work Plan, GEO_MEN 00038529-35.
  H        Yes       Document entitled ICE Detainee Work Program, GEO_MEN 00038563-67.
  I                  Excerpts from the March 12, 2020 deposition of James Charles Hill.
  J                  Excerpts from the February 12, 2020 deposition of Barbara Krumpelmann.
  K                  Declaration of Shannon Ely, Contracting Officer, ICE Office of Acquisition
                     Management.
  L                  Excerpts from the 2011 PBNDS, GEO-MEN 00064019-414.
  M                  Excerpts from the 2008 PBNDS, GEO-MEN 00062905-3298.
  N                  Excerpts from the INS Detention Standard, GEO-MEN 00063671-4017.
  O                  Excerpts from the November 19, 2019 deposition of Kevin Martin.
  P                  Excerpts from the March 29, 2016 30(b)(6) deposition of Dawn Ceja.
  Q                  Excerpt from the ACA Performance-Based Standards for Adult Local Detention
                     Facilities, Fourth Edition, containing Standards ALDF-1A-01 and ALDF-1A-04.
  R                  Excerpts from the February 28, 2020 30(b)(6) deposition of Amber Martin.
  S                  Excerpt from the ACA Performance-Based Standards for Adult Local Detention
                     Facilities, Fourth Edition, containing Standard ALDF-5C-08.
  T                  Excerpts from the October 3, 2019 deposition of Cheryl Nelson.
  U        Yes       Compilation of all versions of GEO Policy Number 12.1.4 – AUR throughout the
                     class period, GEO_MEN 00038687-98; GEO_MEN 00038653-64; GEO_MEN
                     00038676-86; GEO_MEN 00038628-31; GEO_MEN 00038665-75; GEO_MEN
                     00038632-39; GEO_MEN 00038613-15; GEO_MEN 00038625-27; GEO_MEN
                     00007203-06; GEO_MEN 00038649-52; GEO-MEN 00099980-83; and GEO-MEN
                     00088208-11.
  V        Yes       Aurora Local Detainee Handbook, 2002 version, GEO_MEN 00040731-75.
  W                  Aurora Local Detainee Handbook, 2013 version, PL000029-55.
  X        Yes       Excerpts from document entitled Detainee Orientation Video, GEO_MEN 00052387.

  Y         Yes      Document entitled 10.2.11-AUR, Special Management Unit Operations, GEO_MEN
                     00037770-84.
   Z        Yes      Compilation of disciplinary charges and reports related to failure to clean, GEO_MEN
                     00057697; GEO_MEN 00047810; GEO_MEN 00047812-17; GEO-MEN 00065434;
                     GEO-MEN 000659393; GEO-MEN 00065211; and GEO-MEN 00065032-33.

  AA        Yes      Document entitled Detainee Work Detail Application, GEO_MEN 00057594.
 Case 1:14-cv-02887-JLK-MEH Document 262-1 Filed 04/29/20 USDC Colorado Page 2 of 2
                                  Menocal, et al. v. The Geo Group ,
                                       1:14-cv-02887-JLK

Index of Exhibits to Declaration of Michael J. Scimone in Support of Plaintiffs' Motion for Summary
                                  Judgment as to Defendant's Defense
Exhibit Restricted                                       Description
  BB                 Document entitled Facility Voluntary Work Program Pay Rates between 2011 and
                     2014, GEO-MEN 00170339.
  CC                 Defendant The GEO Group Inc’s Second Supplemental Responses to Plaintiffs’ Fifth
                     Set of Interrogatories.
